Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/8/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard et al. (US 20160292665), hereinafter referred to as Blanchard.
With respect to claim 1 Blanchard teaches a virtual assistant ([0030] "In other embodiments, a mobile device 106 user may simply open a virtual assistant app on the mobile device and the virtual assistant app may provide a selectable user interface control to generate a virtual assistance request.") providing audio communication in an area with a user through a microphone ([0039] :"The virtual assistance session may include an exchange of one or both of audio and video from cameras and microphones of the mobile device 216, 217") and a speaker  ([0051] “The transaction session in some embodiments includes sending and receiving at least one of audio and video respectively to and from the terminal.”, and “17. The computing device of claim 16, further comprising: at least one camera device; a microphone; and an audio output device.”) and communicating over an Internet ([0027] "... Each of the mobile devices 106, 108 and the computing system 104 connect to a network 112, such as the Internet.") with a remote server ([0027] "... Also connected to the Internet is a backend system 114.")  to provide responsive information to the user through the speaker ([0034] “Within a virtual assistance session, the virtual assistant application or app deployed to the terminals 103, 116 may exchange and output one or both of live video and audio with a mobile device 106, 108 app to which it is connected”):
a sensor system for identifying the location ([0038] “In one embodiment, a visitor carrying a mobile device 216, 217 arrives at the facility …. The mobile device 216, 217 may receive a signal from one or both of beacon devices 214, 215 located immediately outside… The visitor's location is therefore known as identifiers of the beacon devices 214, 215 are registered in the backend system 220”) and an identity of the user ([0037] “…a transceiver device of a mobile device 216, 217…periodically broadcasts radio signals when the transceiver is enabled...These signals typically include a unique identifier encoded therein. In some embodiments, a mobile device 216, 217 may receive such a signal and transmit the identifier and an account identifier of the user of the mobile device 216, 217 to the backend system 220 via network 218. A backend system 220 process may then query maintained customer account data that includes such identifiers stored in with or in association with customer accounts.”)  within the area and providing identity information  and location information to the virtual assistant ( [0038] “ In some embodiments, when the app becomes aware of a location at a facility, the app may provide a notification that virtual assistance functionality is available.…Upon selection on the mobile device, a virtual assistance request is generated, which may include not only the request, but also location data, visitor-identifying data, information about the subject of the request, and the like…”);
whereby the virtual assistant uses the identity information and the location information together with the requests for information to respond to user requests ([0038]: "Upon selection on the mobile device, a virtual assistance request is generated, which may include not only the request, but also location data, visitor-identifying data, information about the subject of the request, and the like. The request may then be transmitted over the network 218 directly to the terminal 230 or to the backend system 220.").
With respect to claim 15 Blanchard teaches A method of using a virtual assistant ([0030] "In other embodiments, a mobile device 106 user may simply open a virtual assistant app on the mobile device and the virtual assistant app may provide a selectable user interface control to generate a virtual assistance request.") comprising:
using a sensor system to locate the user within an area ([0038] “In one embodiment, a visitor carrying a mobile device 216, 217 arrives at the facility …. The mobile device 216, 217 may receive a signal from one or both of beacon devices 214, 215 located immediately outside… The visitor's location is therefore known as identifiers of the beacon devices 214, 215 are registered in the backend system 220”) and to provide information to the virtual assistant about an identity of the user and a location of the user within the area ([0037] “…a transceiver device of a mobile device 216, 217…periodically broadcasts radio signals when the transceiver is enabled...These signals typically include a unique identifier encoded therein. In some embodiments, a mobile device 216, 217 may receive such a signal and transmit the identifier and an account identifier of the user of the mobile device 216, 217 to the backend system 220 via network 218. A backend system 220 process may then query maintained customer account data that includes such identifiers stored in with or in association with customer accounts.”); 
receiving by the virtual assistant a request for information by a combining the request for information by the user with identity information and location information from the sensor system to create an augmented request for information user ([0038]: " Upon selection on the mobile device, a virtual assistance request is generated, which may include not only the request, but also location data, visitor-identifying data, information about the subject of the request, and the like. The request may then be transmitted over the network 218 directly to the terminal 230 or to the backend system 220."); and 
responding to the augmented request for information by the virtual assistant ([0034] “Within a virtual assistance session, the virtual assistant application or app deployed to the terminals 103, 116 may exchange and output one or both of live video and audio with a mobile device 106, 108 app to which it is connected”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Yam et al. (US 20090048821 A1) hereinafter referred to as Yam.
With respect to claim 2 Blanchard does not teach wherein the sensor system includes at least one sniffer having a transceiver receiving signals indicating the location of the user.
Yam teaches wherein the sensor system includes at least one sniffer having a transceiver receiving signals indicating the location of the user ((0051] “GPS transceiver 264 can determine the physical coordinates of client device 200 on the surface of the Earth”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of
The invention to modify the teachings of Blanchard to include the teachings of Yam, to substitute transceiver-based location determination for receiver-based location determination, which is a known technique in order to yield predictable results of determining position (see KSR v Teleflex.)  
With respect to claim 3, Blanchard teaches wherein the sensor system includes at least one central interface ([0048]: "... intelligent assistant computing device 104 is illustrated as a unified all-in-one device...may include any/all of the components of computing system 200 described above with respect to FIG. 2, including one or more processors, sensors, output devices, etc…”) wherein the central interface has a processor communicating with the at least one sniffer and the virtual assistant ([0058] "... during position calibration, one intelligent assistant computing device may emit a position calibration signal that is received and analyzed by the other intelligent assistant computing device to calculate the distance between the two devices, and/or derive information regarding the devices' relative positions.") and a memory communicating with the processor and holding a program executable by the processor ([0005] “…A computing device of such embodiment includes a network interface device, at least one processor, and at least one memory device. The at least one memory device stores instructions, such as a mobile device app, that is executable by the at least one processor to perform data processing activities.) to identify the location of the user based on the The mobile device 216, 217 may receive a signal from one or both of beacon devices 214, 215... The visitor's location is therefore known as identifiers of the beacon devices 214, 215 are registered in the backend system 220.") and to provide the location to the virtual assistant ([0038]: "...In some embodiments, when the app becomes aware of a location at a facility, the app may provide a notification that virtual assistance functionality is available.").
With respect to claim 8 Blanchard et al. teach wherein the sensor system further comprises a beacon adapted to be carried by the user or an object  ([0032] “In these and some other embodiments, a mobile device 106, 108 app of one facility 102 visitor may also operate passively as a beacon device.”) delivering a predetermined signal strength measurable by the at least one sniffer to deduce distance ([0032] “These radio signals may also include a signal strength that may be utilized to determine a relative distance in some embodiments.”)
With respect to claim 9 Blanchard teaches wherein the beacon transmits an identification signal ([0031] “Each beacon device…identifier is broadcast” , and,  [0032] “a mobile device 106, 108 app of one facility 102 visitor may also operate passively as a beacon device” ) to the sniffers indicating the identity of the user or object carrying the beacon ([0032] “ the mobile device 106 app may receive a radio signal 110 from the mobile device 108, which may then be utilized to identify a location of the mobile device 106”) and recognizable by the virtual assistant ([0038]: "...In some embodiments, when the app becomes aware of a location at a facility, the app may provide a notification that virtual assistance functionality is available.")
With respect to claim 10 Blanchard teaches wherein the signal is a Bluetooth signal ([0037] “For example, a transceiver device of a mobile device 216, 217, such as a BLUETOOTH® transceiver, periodically broadcasts radio signals when the transceiver is enabled.”)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard above in view of Yam.
With respect to claim 19 Blanchard teaches A mapping system adapted to communicate with a virtual assistant ([0030] "In other embodiments, a mobile device 106 user may simply open a virtual assistant app on the mobile device and the virtual assistant app may provide a selectable user interface control to generate a virtual assistance request.") providing audio communication in an area with a user through a microphone ([0039] :"The virtual assistance session may include an exchange of one or both of audio and video from cameras and microphones of the mobile device 216, 217") and a speaker ([0051] “The transaction session in some embodiments includes sending and receiving at least one of audio and video respectively to and from the terminal.”, and “17. The computing device of claim 16, further comprising: at least one camera device; a microphone; and an audio output device.”) and communicate over an Internet ([0027] "... Each of the mobile devices 106, 108 and the computing system 104 connect to a network 112, such as the Internet.") with a remote server ([0027] "... Also connected to the Internet is a backend system 114.") to receive requests for information from the user and to communicate with the remote server to provide responsive information to the user through the speaker ([0034] “Within a virtual assistance session, the virtual assistant application or app deployed to the terminals 103, 116 may exchange and output one or both of live video and audio with a mobile device 106, 108 app to which it is connected”) comprising:  {01344296.DOC / }22a sensor system for identifying the location  ([0038] “In one embodiment, a visitor carrying a mobile device 216, 217 arrives at the facility …. The mobile device 216, 217 may receive a signal from one or both of beacon devices 214, 215 located immediately outside… The visitor's location is therefore known as identifiers of the beacon devices 214, 215 are registered in the backend system 220”) and identity of the user ([0037] “…a transceiver device of a mobile device 216, 217…periodically broadcasts radio signals when the transceiver is enabled...These signals typically include a unique identifier encoded therein. In some embodiments, a mobile device 216, 217 may receive such a signal and transmit the identifier and an account identifier of the user of the mobile device 216, 217 to the backend system 220 via network 218. A backend system 220 process may then query maintained customer account data that includes such identifiers stored in with or in association with customer accounts.”)  within the area and providing identity information and location information to the virtual assistant ( [0038] “ In some embodiments, when the app becomes aware of a location at a facility, the app may provide a notification that virtual assistance functionality is available.…Upon selection on the mobile device, a virtual assistance request is generated, which may include not only the request, but also location data, visitor-identifying data, information about the subject of the request, and the like…”)  and a central interface having a processor communicating with the transceiver and the virtual assistant and a memory communicating with the processor ([0058] "... during position calibration, one intelligent assistant computing device may emit a position calibration signal that is received and analyzed by the other intelligent assistant computing device to calculate the distance between the two devices, and/or derive information regarding the devices' relative positions.") and holding a program executable by the processor ([0005] “…A computing device of such embodiment includes a network interface device, at least one processor, and at least one memory device. The at least one memory device stores instructions, such as a mobile device app, that is executable by the at least one processor to perform data processing activities.) to identify the identity of the user and the location of the user based on the signals ([0038]: "The mobile device 216, 217 may receive a signal from one or both of beacon devices 214, 215... The visitor's location is therefore known as identifiers of the beacon devices 214, 215 are registered in the backend system 220.") and to provide the identity information and location information to the virtual assistant (([0038]: "...In some embodiments, when the app becomes aware of a location at a facility, the app may provide a notification that virtual assistance functionality is available.")) whereby the virtual assistant uses the identity information and location information together with the requests ([0038]: " Upon selection on the mobile device, a virtual assistance request is generated, which may include not only the request, but also location data, visitor-identifying data, information about the subject of the request, and the like. The request may then be transmitted over the network 218 directly to the terminal 230 or to the backend system 220.").
Blanchard does not teach at least one sniffer having a transceiver adapted to receive signals indicating the identity of the user and location of the user.
Yam teaches wherein the sensor system includes at least one sniffer having a transceiver receiving signals indicating the location of the user ((0051] “GPS transceiver 264 can determine the physical coordinates of client device 200 on the surface of the Earth”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Blanchard to include the teachings of Yam, to substitute transceiver-based location determination for receiver-based location determination, which is a known technique in order to yield predictable results of determining position (see KSR v Teleflex.)  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Yam as applied to claim 2 above and further in view of Bathiche et al. (US 20180233145 A1), hereinafter referred to as Bathiche.
Regarding claim 7 Blanchard and Yam do not teach wherein the at last one sniffer includes an identification indicating a location of each sniffer and recognizable by the virtual assistant.
Bathiche  teaches wherein the at last one sniffer includes an identification indicating a location of each sniffer ([0050] "...Computing devices in the environment each have at least some information regarding their positions relative to each other...") and recognizable by the virtual assistant ([0058] "... during position calibration, one intelligent assistant computing device may emit a position calibration signal that is received and analyzed by the other intelligent assistant computing device to calculate the distance between the two devices, and/or derive information regarding the devices' relative positions.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Blanchard and Yam, and include teachings of Bathiche motivation being to ensure the closest intelligent device responds when humans interact with the systems (Bathiche, [0019-0020]).
Claims 4, 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Yam and further in view of Edge et al. (US 2016/0047648) hereinafter referred to as Edge.
Regarding claim 4 Blanchard and Yam do not teach wherein the at least one sniffer includes at least one sensor selected from a microphone, a light sensor, a passive infrared sensor, an active infrared sensor, and an environmental sensor detecting at least one of a temperature, barometric pressure, air quality and humidity.
Edge teaches wherein the at least one sniffer includes at least one sensor selected from a microphone, a light sensor, a passive infrared sensor, an active infrared sensor, and an environmental sensor detecting at least one of a temperature, barometric pressure, air quality and humidity. (([0041] “The location system 52 may be configured to determine a three-dimensional location … of the mobile device 12”), and [0066] “The module 68 may consider a number of separate metrics to determine whether the mobile device 12 is outdoor … The mobile device 12 (e.g. the module 68) may also consider…a background audio noise level (e.g. if measurable by a microphone of the mobile device 12…”).
Regarding claims 5 and 12  Blanchard and Yam  do not teach wherein the program executable by the processor identifies the location of the user based on a change in at least one of a temperature, barometric pressure, air quality and humidity from the sensor of the at least one sniffer.
The location system 52 may be configured to determine a three-dimensional location … of the mobile device 12”) of the user based on a change in at least one of a temperature, barometric pressure, air quality and humidity from the sensor of the at least one sniffer ([0003] "...To determine the altitude of a mobile device accurately, a barometric pressure measurement by the mobile device may be used...")
Regarding claim 6 Blanchard and  Yam do not teach wherein the program executable by the processor identifies the location of the user based on voice signals from the microphone of the at least one sniffer.
Edge teaches wherein the program executable by the processor identifies the location of the user based on voice signals from the microphone of the at least one sniffer (([0041] “The location system 52 may be configured to determine a three-dimensional location … of the mobile device 12”), and [0066] “The module 68 may consider a number of separate metrics to determine whether the mobile device 12 is outdoor … The mobile device 12 (e.g. the module 68) may also consider…a background audio noise level (e.g. if measurable by a microphone of the mobile device 12…”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Blanchard and Yam to include the teachings of Edge to substitute GPS-based location determination to pressure and audio based location determination, which is a known technique in order to yield predictable results of determining position (in the art (see KSR v Teleflex.)
Claims 11  is  rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Yam as applied to claim 8 above and further in view of  Kostka (US 20150079942) hereinafter referred to as Kostka.
claim 11 Blanchard and Yam do not teach wherein the beacon further includes at least one of an accelerometer and a gyroscope wherein the sensor system identifies the location of the beacon by inertial guidance using signals of the at least one accelerometer and gyroscope.
Kostka teaches wherein the beacon further includes at least one of an accelerometer and a gyroscope wherein the sensor system identifies the location of the beacon by inertial guidance using signals of the at least one accelerometer and gyroscope ([0016]:  "... For example, Block S120 can receive accelerometer and/or gyroscope data from an accelerometer and/or a gyroscope arranged within the wireless beacon... Block S120 can therefore estimate both a location and an orientation of the mobile computing device relative to the wireless beacon.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Blanchard and Yam to include the teachings of Kostka motivation being to deliver timely, location-specific notifications to a user through a mobile computing device (Kostka, [0011])  
Claim 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Spivack et al. (US 20100302143)   hereinafter referred to as Spivack.
With respect to claim 13 Blanchard does not teach wherein the sensor system generates a mapping of the area with respect to the virtual assistant based trajectory data of the user.
Spivack teaches wherein the sensor system generates a mapping of the area with respect to the virtual assistant based trajectory data of the user ([0016] “FIG. 5G illustrates…simulated objects that represent real-time information…onto geographical locations in a map”, and [0080] “In one embodiment, the simulated object is a virtual personal assistant of the user...configured to follow the user around as they move around in real physical space. The virtual personal assistant may be visible to the user via the device anywhere they go.”)

With respect to claim 18 Blanchard does not teach further comprising providing automatic alerts by the virtual assistant based on trigger events combining location information and identity information from the sensor system.
Spivack teaches further comprising providing automatic alerts by the virtual assistant based on trigger events combining location information and identity information from the sensor system ([0082] “In one embodiment, the simulated object represents an electronic coupon and is accessible to a user using the device when the device is located at the location during a certain period of time… The electronic coupon may be redeemed by the user at a business located at or near the location in the real world environment.”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Blanchard to include the teachings of Spivack motivation being that the user experiences can be enhanced with the awareness of location information (Spivack: [0003.])
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard in view of Yam as applied to claim 2 above and further in view of Pera et al. (US 20150256665) hereinafter referred to as Pera.
Blanchard in view of Yam do not teach wherein the at least one sniffer are positioned in an electrical switch or outlet plates and connectable to a local electrical power line.
Pera teaches wherein the at least one sniffer are positioned in an electrical switch or outlet plates and connectable to a local electrical power line ([0030] In addition, also described herein are switches/outlets that are wireless access points fed by power line communication.")
  
Claim 16 is rejected under 35 U.S.C 103 as being unpatentable over Blanchard and further in view of Spivack in view of Wolsey et al. (US 20150373183) hereinafter referred to as Wolsey
With respect to claim 16 Blanchard does not teach using the sensor system to map the area based on a trajectory of the user within the area; combining the request for information by the user with the mapping of the area to create an augmented request for information; responding to the augmented request for information by the virtual assistant.
Spivack teaches using the sensor system to map the area based on a trajectory of the user within the area; (“[0016] “FIG. 5G illustrates…simulated objects that represent real-time information…onto geographical locations in a map”, and [0080] “In one embodiment, the simulated object is a virtual personal assistant of the user...configured to follow the user around as they move around in real physical space. The virtual personal assistant may be visible to the user via the device anywhere they go.”)
Spivack teaches combining the request for information by the user with the mapping of the area to create an augmented request for information (Fig 7A shows the flowchart of user interacting with the environment, and [0201] “In process 714, a request is received from the user to perform a requested action on the simulated object.”);
Spivack teaches responding to the augmented request for information by the virtual assistant ([0201]: "...In process 718, a portion of the characteristics of the simulated object presented on the device according to an effect of the requested action such that updates are perceived by the user.”)

Blanchard in view of Spivack does not teach receiving by the virtual assistant a request for information by the user through the microphone of the virtual assistant;
Wolsey teaches receiving by the virtual assistant a request as to the location of the user or an object within the area by the user through the microphone of the virtual assistant; responding to the request for information by the virtual assistant. ([0055] "Returning to FIG. 12, later in the call at point 4 at block 1220, the local user requests that the digital assistant send the user's location information to the remote user. The user initiates the digital assistant by using the key phrase (“Hey Cortana” in this example). A text string “Listening” is again displayed on the phone app's UI 1600 as indicated by reference numeral 1615 in FIG. 16 to visually confirm to the local user that the digital assistant is listening in on the call and is ready to work on tasks, provide information, and the like.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Blanchard to  include the teachings of Wolsey motivation being to streamline multi-tasking activities to allow a comprehensive features set of virtual assistants to be utilized (Wolsey: [0006,0008].)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blanchard as applied to claim 15 above and  further in view of  Wolsey.
With respect to claim 17, Blanchard does not teach receiving by the virtual assistant a request for information by the user through the microphone of the virtual assistant;
Wolsey teaches receiving by the virtual assistant a request as to the location of the user or an object within the area by the user through the microphone of the virtual assistant; responding to the request for information by the virtual assistant. ([0055] "Returning to FIG. 12, later in the call at point 4 at block 1220, the local user requests that the digital assistant send the user's location information to the remote user. The user initiates the digital assistant by using the key phrase (“Hey Cortana” in this example). A text string “Listening” is again displayed on the phone app's UI 1600 as indicated by reference numeral 1615 in FIG. 16 to visually confirm to the local user that the digital assistant is listening in on the call and is ready to work on tasks, provide information, and the like.")
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Blanchard to  include the teachings of Wolsey motivation being to streamlining multi-tasking activities to allow a comprehensive features set of virtual assistants can be utilized (Wolsey: [0006,0008].)
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/A.N.P./               Examiner, Art Unit 2657                                                                                                                                                                                         
 

 
  /Paras D Shah/                 Primary Examiner, Art Unit 2659                                                                                                                                                                                       

02/10/2021